DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 07 April 2022 in which claims 40 were canceled and claims 30, 32, 34-37, 41, 43, 45 and 46 were amended to change the scope and breadth of the claims.
	Claims 30-39 and 41-49 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections & Rejections
Applicant’s amendment, filed 07 April 2022, with respect to the objection of claim 41, has been fully considered and is persuasive. Claim 41 has been amended to recite “clouding of consciousness” and “disturbance of consciousness”. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The objection is hereby withdrawn. 

Applicant’s amendment, filed 07 April 2022, with respect to the rejection of claims 34, 36, 37, 45 and 46 under 35 U.S.C. § 112(b), has been fully considered and is persuasive. Claims 34, 36, 37, 45 and 46 have been amended to delete the broad/narrow language. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 07 April 2022, with respect to the rejection of claims 30, 31, 33, 34 and 43-49 under 35 U.S.C. § 102(a)(1)/(a)(2), as being anticipated by Hennet et al., has been fully considered and is persuasive. Claim 30 has been amended to recite “selecting adult human female with Sjogren’s syndrome”. Claim 43 has been amended to recite “selecting a non-infant human with multiple sclerosis”. Hennet et al. do not expressly disclose selecting or treating an adult human female with Sjogren’s syndrome or selecting a non-infant human with multiple sclerosis. The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 07 April 2022, with respect to the rejection of claims 30-49 under 35 U.S.C. § 103, as being unpatentable over Hennet et al. in view of Xiao et al. and He et al., has been fully considered and is persuasive. Claim 30 has been amended to recite “selecting adult human female with Sjogren’s syndrome”. Claim 35 has been amended to recite “a systemic autoimmune disease selected from rheumatoid arthritis, and systemic lupus erythematosus”. Claim 43 has been amended to recite “selecting a non-infant human with multiple sclerosis”. Hennet et al. do not expressly disclose selecting or treating an adult human female with Sjogren’s syndrome or selecting a non-infant human with multiple sclerosis. The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 07 April 2022, where the limitations in pending claims 30, 32, 34-37, 41, 43, 45 and 46 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 07 December 2021, have been modified and are listed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dwek et al. (WO 92/11017, cited in IDS submitted 22 February 2022) in view of Thomas et al. (WO 2013/148134, cited in PTO-892), and further in view of Sprenger (US Patent No 9,217,133, cited in PTO-892).
Dwek et al. teach a method for treatment of arthritis or a related autoimmune disease that exhibits immune complexes, comprising administering a pharmaceutically acceptable aqueous solution comprising sialyllactose (claims 4-8). Dwek et al. teach the arthritis is rheumatoid arthritis (claims 3 and 7). Dwek et al. teach using bovine sialyllactose, which contains both 3’-siaylyllactose (3’-SL) and 6’-siaylyllactose (6’-SL), (Example 1 and p.6:16-25).
Dwek et al. do not expressly disclose an effective amount, effective for “initiating an increase in the relative abundance of Bifidobacterium adolescentis…and reducing the severity and/or frequency of symptoms of the systemic autoimmune disease…” (claim 35).
Thomas et al. teach a method of enhancing cell-mediated immunity in an individual in need thereof, the method comprising administering to the individual a composition comprising a sialylated human milk oligosaccharide (HMO, claim 1). Thomas et al. teach the individuals include those with a compromised immune system (claim 2). Thomas et al. teach the sialylated HMO is selected from 3’-SL and 6’-SL (claim 5). Thomas et al. teach the amount is sufficient to enhance T-cell mediated response (claim 13). Thomas et al. teach treating subjects with chronic inflammatory diseases, including autoimmune diseases (para [0013], [0014]]). Thomas et al. teach the HMOs are present in a nutritional composition at a concentration of about 0.01 mg/mL to about 0.23 g/mL (para [0060]). HMOs are present in a nutritional powder at a concentration of about 0.01% to about 1% by weight of the nutritional powder (para [0061]). HMOs are present in a ready-to-feed liquid at a concentration of about 0.01% to about 0.03% by weight of the nutritional liquid (para [0062]). Thomas et al. teach compositions comprising 0.0316 kg 6’-SL, 0.0316 kg 2’-FL and 0.0316 kg LNnT (example 6, p.34). Thus, the composition comprised 0.0948 kg HMOs (or 94.8 g per 1000 kg batch of product). Example 9 contained 3.159 kg (or 3,159 g) 2’-FL per 1000 kg batch product). Thomas et al. found the addition of SL and the HMO mix enhanced peripheral blood mononuclear cell proliferation (para [00137]). Thomas et al. teach 3’SL and/or 6’SL may be the active component in the HMO mix responsible for the enhanced proliferation (para [00138]). Thomas et al. teach “FL may enhance resolution of the immune response and thereby attenuate the development of an uncontrolled inflammatory response. In combination, as indicated by the HMO mix, SL and FL increased resistance to intracellular microbial pathogens…while enhancing resolution of the immune response thereby preventing uncontrolled or chronic inflammatory response” (para [00142]). Thomas et al. teach administering the 2’-FL composition for 5 days (Example 12).
Sprenger teaches a composition for use in preventing opportunistic infections in immune-compromised individuals, the composition comprising a probiotic and 2’-FL (claims 1-7). Sprenger teaches a daily dose of 2’-FL is present in an amount of 0.1 to 3 g per 100 g of the composition (col. 6: 35-41). Sprenger teaches immune compromised individual may be an older child or adult having rheumatoid arthritis (col. 3: 45-53). Sprenger teaches the 2’-FL serves as a fermentation substrate and/or metabolic stimulus for Bifidobacteria (col. 2: 43-65). Sprenger teaches B. lactis, B. infantis, B. breve or B. longum are the only bifidobacteria that are stimulated by 2’-FL. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the HMOs in a ready-to-feed liquid at a concentration of about 0.01% to about 0.03% by weight of the nutritional liquid; or alternatively in an amount of 0.1 to 3 g per 100 g of the composition.
Starting from Dwek et al., one having ordinary skill in the art would have looked to the teachings of Thomas et al. and Springer because they are similarly concerned with the use of HMOs for individuals having chronic inflammatory diseases and autoimmune diseases, including rheumatoid arthritis. The ordinary artisan would have been motivated to administer 6’SL and/or 2’FL in a ready-to-feed liquid at a concentration of about 0.01% to about 0.03% by weight of the nutritional liquid because this range is taught by Thomas et al. for enhancing T-cell mediated response and preventing uncontrolled or chronic inflammatory response. 
Alternatively, the ordinary artisan would have been motivated to administer 2’-FL is present in an amount of 0.1 to 3 g per 100 g of the composition, because Sprenger teaches this amount for preventing opportunistic infections in individuals having a compromised immune system, including rheumatoid arthritis. This range of HMO overlaps with the amount recited in claims 37 and 38.
The recitation “by administering to the non-infant human an effective amount of the selected HMOs” in claim 35 is not clearly defined in the present Specification. However, the Specification has provided guidance on suitable amounts. When the nutritional product is a ready-to-feed nutritional liquid, the total concentration of HMOs in the liquid can range from about 0.02% to about 2.0% (see p.18:15-20 present Specification). Thus, while Thomas et al. do not disclose the amount is effective for initiating an increase in the relative abundance of the claimed bacteria, or that it stimulates an colonic SCFA as claimed, these changes in gut microbiota and SCFA will necessarily occur upon administering the amount of HMOs taught by the prior art. 
While Dwek et al. do not expressly disclose administering the HMOs for at least 3 weeks, the ordinary artisan would have been motivated to administer the composition daily as taught by Sprenger. One having ordinary skill in the art would have been motivated to administer the composition to a patient having rheumatoid arthritis daily to continually treat symptoms of chronic inflammation. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 35-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 30-34 and 43-49 are allowed. Claims 41 and 42 are objected to.

Conclusion
Claims 30-34 and 43-49 are allowed. Claims 41 and 42 are objected to. Claims 35-39 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759